IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MELVIN WHITE,                               : No. 20 EM 2017
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA                :
ET AL, CLERK OF COURT JOSEPH H.             :
EVERS, COURT OF COMMON PLEAS                :
PHILADELPHIA COUNTY, PA,                    :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 21st day of April, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Review Seeking Writ of Mandamus and/or

Extraordinary Relief is DENIED.